Citation Nr: 0729214	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury, including arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for residuals of a 
right wrist injury, including arthritis.  Specifically, he 
claims to have fractured his right wrist in an automobile 
accident during his active duty service.  

A review of the veteran's service medical records revealed 
treatment for a right wrist injury in April 1970.  
Specifically, the April 1970 treatment report noted that the 
veteran injured his right forearm in a car accident.  
Physical examination revealed a one inch laceration of the 
lateral right forearm and two puncture wounds on the back of 
the right hand, which was swollen.  A diagnosis regarding 
this condition was not listed, and no follow-up treatment was 
indicated.

A post service treatment report, dated in March 2004, noted 
the veteran's complaints of slight tenderness in the right 
wrist especially with extension.  It also noted a slightly 
limited range of motion on extension of the right wrist when 
compared to the left wrist.  Flexion was okay bilaterally, 
with no effusion or redness found.  The report also noted 
that there was evidence of old healed scars on the right 
wrist.  

In statements received from the veteran, he alleges that X-
ray examination of his right wrist was ordered by M. Hall, 
M.D. in late 2000 or early 2001.  The veteran noted that he 
was told by Dr. Hall that the X-ray examination revealed what 
looked like a very old injury to his right wrist.  In January 
2004, the veteran indicated that he had submitted the actual 
X-rays of his right wrist to the RO in late October or early 
November 2003.  A review of the claims folder fails to reveal 
what might have happened to these records.  A treatment 
report, dated in October 2000, from Dr. Hall appears to 
indicate that an X-ray examination of the veteran's wrist had 
been taken.  Unfortunately, the results of this examination 
is illegible.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  Pursuant to the VA's duty to 
assist the appellant in developing evidence in support of his 
claim, the RO should, with the assistance of the veteran, 
attempt to obtain any additional records of treatment for his 
residuals of a right wrist injury since his discharge from 
the service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Thereafter, a VA examination is warranted to 
clarify whether the veteran currently has any residuals of 
his inservice right wrist injury.

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the veteran's service medical 
records document his inservice injury to the right 
wrist/forearm, the veteran's post service treatment records 
are essential to this case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his right wrist injury since 
his discharge from the service in January 
1972.  The Board is particularly 
interested in obtaining any additional 
treatment records, particularly X-ray 
examinations of the right wrist, which 
may be available from M. Hall, M.D.  
Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of 
these efforts.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
a new examination to determine whether he 
currently has any residuals of right 
wrist injury.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished, including 
an X-ray examination of the right wrist.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the veteran has any current 
residuals of his right wrist injury in 
April 1970, which occurred during 
service.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).   In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative, if any, must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



